                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

 BODY BY COOK INC.,                                    CIVIL ACTION
 VERSUS                                                NO. 15-2177
 STATE FARM MUTUAL                                     SECTION "E" (5)
 AUTOMOBILE INSURANCE CO.,
     Defendant


                                  JUDGMENT


        Considering the Court’s Order and Reasons entered November 16, 2018 (R. Doc.

218);

        IT IS ORDERED, ADJUDGED, AND DECREED that there be judgment

in favor of State Farm Mutual Automobile Insurance Co., and against Body By Cook,

Inc.

        New Orleans, Louisiana, this 16th day of November, 2018.




                             __________________________
                                    SUSIE MORGAN
                             UNITED STATES DISTRICT JUDGE
